Citation Nr: 0123561	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  97-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a chest disability. 

4.  Entitlement to service connection for a right index 
finger disability.  




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from November 1986 to 
February 1996.


This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  In a September 
1999 decision, the Board in pertinent part denied claims for 
service connection for right wrist, back, chest, and right 
index finger disabilities.  The claim for service connection 
for a right index finger was also found to be not well 
grounded.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims.  In an order 
dated February 8, 2001, the Court vacated that portion of the 
September 1999 Board decision that denied these service 
connection claims and granted a Joint Motion for Remand.  

A statement from Amelia T. Rudolph, Esq. received n April 
2001 indicates that the veteran is no longer represented by 
this attorney.  


REMAND

Summarizing briefly the discussion in the Joint Motion, fault 
was found with the Board's reliance on VA examination reports 
that were felt to be insufficient in that they did not 
contain "nexus opinions" concerning the disabilities at 
issue or any documentation that the claims file had been 
reviewed prior to the examinations.  Fault was also found 
with the fact that no attempt was made to obtain reports from 
an EMG, ECG or stress test referenced by the veteran at her 
November 1996 VA examination.  Accordingly, the RO will be 
requested upon remand to schedule the veteran for 
examinations to obtain the information requested in the Joint 
Motion and to conduct efforts to obtain any reports from an 
EMG, ECG, or stress test not already of record.  

The Joint Motion also directed the Board to apply a 
significant change in the law during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  Regulations implementing this law were also 
recently promulgated.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  With the assistance of the veteran, 
the RO is to attempt to obtain the 
reports from the EMG, ECG and stress 
tests referenced by the veteran at her 
November 1996 VA examination.  Any report 
obtained should be associated with the 
claims file.  The claims file should 
contain documentation of the attempts 
made to obtain the records.  The veteran 
should also be informed of any negative 
results.  38 C.F.R. § 3.159 (2000). 

2.  The veteran should be afforded 
appropriate VA examinations that include 
opinions as to whether the veteran has a 
current right wrist, back, chest, or 
right index finger disability that is 
etiologically related to service.  The 
Board requests that the examiner, in 
proffering an opinion as to any nexus 
between a current disability and military 
service, use language indicating that 
such a causal connection is "likely," 
"unlikely" or "as likely as not."  The 
reports from these examinations should 
document that the claims folder was 
reviewed by the examiners prior to the 
examinations.  

3.  The RO must review the reports from 
these examinations and ensure that the 
information requested in the Joint Motion 
delineated above is contained therein.  It 
should also ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a); are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate the claims for service 
connection for right wrist, back, chest, 
and right index finger disabilities.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

